DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2022; 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20200344468 A1).
Regarding claim 1, Lin teaches a method of processing video data, comprising: 
determining, for a conversion between a video block of a video and a bitstream of the video, that a first intra mode is applied on the video block of the video, wherein a process in the first intra mode (If regular intra prediction is selected, Intra Prediction module 610 selects an intra prediction mode for the current block and generates predicted samples for the current block according to the intra prediction mode. [0046]) includes a matrix vector (In the third step, matrix vector multiplication, followed by addition of an offset vector, is carried out with the prepared reference samples as an input. [0009]) and followed by an upsampling operation to generate prediction samples for the video block of the video (the prediction signal at the remaining positions is generated from the reduced prediction signal on the sub-sampled set by up-sampling, for example, using linear interpolation which is a single step linear interpolation in each direction. Up-sampling is not required if the current block is a 4×4 block. [0009]); and 
performing the conversion based on the prediction samples (The image or video coding system further clips the intermediate predicted samples to a rational range, performs an up-sampling process on the clipped intermediate predicted samples to generate predicted samples for the current block, and encodes or decodes the current block according to the predicted samples of the current block. [0020]); 
wherein inputs to the upsampling operation includes neighboring reference samples of the video block of the video (reference samples are derived from neighboring boundary samples and multiplied by a matrix to generate intermediate predicted samples. The matrix is selected according to a matrix index parsed from the encoded video bitstream. Intra Prediction module 712 clips the intermediate predicted samples then performs an up-sampling process on the clipped intermediate predicted samples to generate an intra predictor for the current block [0048]).

Regarding claim 12, Lin teaches the method of claim 1, wherein the upsampling operation includes at least one of horizontal upsampling operation and vertical upsampling operation, and an order of the horizontal upsampling operation and vertical upsampling operation in the upsampling operation for the video block with a height greater than a width is the same as for the video block with the width greater than the height ([0023] The up-sampling process up-samples the clipped intermediate predicted samples to a size of the current block. In one embodiment, the up-sampling process performs vertical up-sampling then horizontal up-sampling if a height of the current block is smaller than or equal to a width of the current block, otherwise horizontal up-sampling is performed before vertical up-sampling. The up-sampling process comprises up-sampling by linear interpolation in each direction according to some embodiment of the present invention.).

Regarding claim 13, Lin teaches the method of claim 1, wherein the conversion includes encoding the video block into the bitstream (The intra prediction method further includes performing an up-sampling process on the clipped intermediate predicted samples to generate predicted samples for the current block, and encoding or decoding the current block according to the predicted samples of the current block. [abstract])

Regarding claim 14, Lin teaches the method of claim 1, wherein the conversion includes decoding the video block from the bitstream (The intra prediction method further includes performing an up-sampling process on the clipped intermediate predicted samples to generate predicted samples for the current block, and encoding or decoding the current block according to the predicted samples of the current block. [abstract])

Regarding claim 15, Lin teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0049] Various components of Video Encoder 600 and Video Decoder 700 in FIG. 6 and FIG. 7 may be implemented by hardware components, one or more processors configured to execute program instructions stored in a memory, or a combination of hardware and processor.), cause the processor to: 
determine, for a conversion between a video block of a video and a bitstream of the video, that a first intra mode is applied on the video block of the video, wherein a process in the (If regular intra prediction is selected, Intra Prediction module 610 selects an intra prediction mode for the current block and generates predicted samples for the current block according to the intra prediction mode. [0046]) includes a matrix vector multiplication operation (In the third step, matrix vector multiplication, followed by addition of an offset vector, is carried out with the prepared reference samples as an input. [0009]) and followed by an upsampling operation to generate prediction samples for the video block of the video (the prediction signal at the remaining positions is generated from the reduced prediction signal on the sub-sampled set by up-sampling, for example, using linear interpolation which is a single step linear interpolation in each direction. Up-sampling is not required if the current block is a 4×4 block. [0009]); and 
perform the conversion based on the prediction samples (The image or video coding system further clips the intermediate predicted samples to a rational range, performs an up-sampling process on the clipped intermediate predicted samples to generate predicted samples for the current block, and encodes or decodes the current block according to the predicted samples of the current block. [0020]);
wherein inputs to the upsampling operation includes neighboring reference samples of the video block of the video (reference samples are derived from neighboring boundary samples and multiplied by a matrix to generate intermediate predicted samples. The matrix is selected according to a matrix index parsed from the encoded video bitstream. Intra Prediction module 712 clips the intermediate predicted samples then performs an up-sampling process on the clipped intermediate predicted samples to generate an intra predictor for the current block [0048]).

Regarding claim 18, Lin teaches a non-transitory computer-readable storage medium storing instructions that cause a processor ([0049] Various components of Video Encoder 600 and Video Decoder 700 in FIG. 6 and FIG. 7 may be implemented by hardware components, one or more processors configured to execute program instructions stored in a memory, or a combination of hardware and processor.) to: 
determine, for a conversion between a video block of a video and a bitstream of the video, that a first intra mode is applied on the video block of the video, wherein process in the first intra mode (If regular intra prediction is selected, Intra Prediction module 610 selects an intra prediction mode for the current block and generates predicted samples for the current block according to the intra prediction mode. [0046]) includes a matrix vector multiplication operation (In the third step, matrix vector multiplication, followed by addition of an offset vector, is carried out with the prepared reference samples as an input. [0009])  and followed by an upsampling operation to generate prediction samples for the video block of the video (the prediction signal at the remaining positions is generated from the reduced prediction signal on the sub-sampled set by up-sampling, for example, using linear interpolation which is a single step linear interpolation in each direction. Up-sampling is not required if the current block is a 4×4 block. [0009]); and
perform the conversion based on the prediction samples (The image or video coding system further clips the intermediate predicted samples to a rational range, performs an up-sampling process on the clipped intermediate predicted samples to generate predicted samples for the current block, and encodes or decodes the current block according to the predicted samples of the current block. [0020]);
wherein inputs to the upsampling operation includes neighboring reference samples of the video block of the video (reference samples are derived from neighboring boundary samples and multiplied by a matrix to generate intermediate predicted samples. The matrix is selected according to a matrix index parsed from the encoded video bitstream. Intra Prediction module 712 clips the intermediate predicted samples then performs an up-sampling process on the clipped intermediate predicted samples to generate an intra predictor for the current block [0048]).

Regarding claim 20, Lin teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus ([0049] Various components of Video Encoder 600 and Video Decoder 700 in FIG. 6 and FIG. 7 may be implemented by hardware components, one or more processors configured to execute program instructions stored in a memory, or a combination of hardware and processor.),  wherein the method comprises: 
determining, that a first intra mode is applied on the video block of the video (If regular intra prediction is selected, Intra Prediction module 610 selects an intra prediction mode for the current block and generates predicted samples for the current block according to the intra prediction mode. [0046]), wherein process in the first intra mode includes a matrix vector multiplication operation (In the third step, matrix vector multiplication, followed by addition of an offset vector, is carried out with the prepared reference samples as an input. [0009]) and followed by an upsampling operation to generate prediction samples for the video block of the video (the prediction signal at the remaining positions is generated from the reduced prediction signal on the sub-sampled set by up-sampling, for example, using linear interpolation which is a single step linear interpolation in each direction. Up-sampling is not required if the current block is a 4×4 block. [0009]); and 
generating the bitstream based on the determining (The image or video coding system further clips the intermediate predicted samples to a rational range, performs an up-sampling process on the clipped intermediate predicted samples to generate predicted samples for the current block, and encodes or decodes the current block according to the predicted samples of the current block. [0020]);
wherein inputs to the upsampling operation includes neighboring reference samples of the video block of the video (reference samples are derived from neighboring boundary samples and multiplied by a matrix to generate intermediate predicted samples. The matrix is selected according to a matrix index parsed from the encoded video bitstream. Intra Prediction module 712 clips the intermediate predicted samples then performs an up-sampling process on the clipped intermediate predicted samples to generate an intra predictor for the current block [0048]).

Allowable Subject Matter
Claims 2-11, 16-17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486